Citation Nr: 1644818	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  09-15 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder and major depressive disorder, and, if so, whether service connection is warranted for an acquired psychiatric disorder. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left foot disorder other than a skin disorder, and, if so, whether service connection is warranted for a left foot disorder other than a skin disorder.

3.  Entitlement to service connection for a left foot skin disorder. 

4.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder. 

5.  Entitlement to service connection for a left knee disorder. 

6.  Entitlement to service connection for a left shoulder disorder. 

7.  Entitlement to service connection for a right shoulder disorder. 

8.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2008 and in September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board notes that in the October 2008 rating decision, the RO denied service connection for PTSD, and the Veteran directly appealed the issue of entitlement to service connection for PTSD to the Board.  As a function of the Board's de novo review authority, the Board has characterized the Veteran's claim for PTSD as a claim for an acquired psychiatric disorder, to include PTSD and major depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (VA has an obligation to consider whether possible mental disorders are service connected if those disorders are indicated by the evidence in the record even if a veteran's claim does not specifically identify those disorders and instead identifies a distinct but related mental disorder.).  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C. in June 2016.  A transcript of the proceeding has been associated with the claims file. 

The reopened appeals of the issues of entitlement to service connection for an acquired psychiatric disorder and a left foot disorder other than a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  In addition, the original appeals of the issues of entitlement to service connection for a right shoulder disorder, a left foot skin disorder and hypertension are also addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDINGS OF FACT

1.  In a statement of the case dated in March 2004, the RO denied the Veteran's claims of service connection for PTSD and bilateral foot arthritis. 

2.  The Veteran filed a substantive appeal to the Board on VA Form 9 dated in November 2004 that was not timely; thus, the March 2004 statement of the case became final by operation of law. 

3.  Evidence received since the final March 2004 statement of the case relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, as well the claim of service connection for a left foot disorder other than a skin disorder, and raises a reasonable possibility of substantiating such claims.

4.  Prior to the promulgation of a decision in the appeal, the Veteran testified during the June 2016 hearing that he requested a withdrawal of his appeal for the issues of entitlement to service connection for a left knee disorder and a left shoulder disorder. 

5.  The Veteran has credibly asserted that he experienced tinnitus following in-service noise exposure and that it has been recurrent to the present.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2015).  

2.  New and material evidence has been received, and the claim of service connection for a left foot disorder other than a skin disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2015).  

3.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to service connection for a left knee disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to service connection for a left shoulder disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1131, 1154, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  As the Board's decision to reopen the claims of service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, and a left foot disorder other than a skin disorder, as well as the decision to grant service connection for tinnitus, are all favorable to the Veteran, no further action is required to comply with the VCAA as to this issue.  

Left knee disorder and left shoulder disorder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  During the June 2016 hearing, the Veteran through his representative informed the undersigned that he wished to withdraw his appeal of the issues of entitlement to service connection for a left knee disorder and a left shoulder disorder.  The Veteran affirmed that it was his intention to withdraw his appeal of these issues on the record.  There remains no allegation of errors of fact or law for appellate consideration with regards to the issues of entitlement to service connection for a left knee disorder and a left shoulder disorder.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed. 

Acquired Psychiatric Disorder 

The RO denied the Veteran's initial claim of entitlement to service connection for PTSD in a rating decision dated in September 2003.  In support thereof, the RO found that the Veteran had not been diagnosed with PTSD.  In a September 2003 letter, the Veteran was notified of the decision.  Following his submission of an October 2003 notice of disagreement (NOD), the RO continued the denial in a March 2004 statement of the case.  Thereafter, the Veteran submitted a formal appeal to the Board via a VA Form 9 dated in October 2004.  Pursuant to 38 U.S.C.A. § 7105(d)(3), the Veteran had 60 days from the date that the statement of the case was mailed to submit his formal appeal to the Board.  As the Veteran's Form 9 was submitted beyond this 60 day deadline, the appeal was not certified to the Board, and the statement of the case became final by operation of law.  38 U.S.C.A. § 7104 (b) (West 2014), 38 C.F.R. § 20.1100 (2015).

The RO decision may only be reopened if new and material evidence is received. 38 U.S.C.A. § 5108.  "New evidence" is defined as existing evidence not previously submitted to agency decision makers; "material evidence" is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the most recent final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the singular purpose of determining whether new and material evidence has been submitted that is sufficient to reopen a claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption does not extend to the weight of the evidence, however.  Id.  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

The United States Court of Appeals for Veterans Claims (the Court) has endorsed a low threshold standard for reopening a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  As the Court stated in Shade, when making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should consider whether the evidence could, if the claim was reopened, reasonably result in substantiation of the claim, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

The evidence received since the March 2004 statement of the case consists of several statements submitted by the Veteran and his friends and family, post-service treatment records from both VA and private sources, to include a VA examination with an addendum opinion, and testimony during the June 2016 hearing.  VA treatment records dated from June 2003 to July 2008 show various diagnoses for PTSD and major depressive disorder from different treatment providers.  During this time period the Veteran was evaluated to have Global Assessment of Function (GAF) scores of 45 and 50.  

Private treatment records received since the March 2004 RO decision include treatment records from Drs. N.W. and M.R. In a November 2006 letter, Dr. N.W. stated that he had been treating the Veteran since April 1998, and listed the Veteran's diagnoses as stress and acute anxiety neurosis.  In outpatient records dated in April and May 2007, Dr. M.R. set forth diagnoses of major depression, moderate-severe, as well as PTSD. 

The Veteran was afforded a VA examination to evaluate his mental health condition, to include a screening for PTSD, in January 2011.  The examiner noted the Veteran's history of mental health treatment and his prior diagnoses of PTSD, depressive disorder not otherwise specified, and cannabis dependence.  During the examination the Veteran reported that he did not have any social relationships and detailed his history of substance dependence.  A mental health examination revealed a history of hallucinations, significant depression and anxiety, and no other relevant symptoms.  The examiner assigned a GAF score of 62.  After administering a PTSD diagnostic examination, the examiner elected to defer a determination regarding PTSD; however, it was noted that the Veteran did not meet many of the criteria for such a diagnosis.  The examiner concluded by noting the many discrepancies in the Veteran's history of reported mental health issues, to include a history of hallucinations and alcohol abuse that the Veteran did not report to the examiner.  In addition, the examiner highlighted the fact that the Veteran did not report experiencing combat while in service despite making repeated mention of his combat exposure in the past.  

The January 2011 examination was reviewed by a new VA examiner in April 2011 for the purpose of having the examiner provide an addendum opinion.  The examiner dismissed the PTSD diagnosis, and declined to diagnose the Veteran with any other mental health condition.  In support thereof, the examiner noted the many discrepancies set out by the January 2011 examiner. 

As mentioned, the Veteran and his friends and family have submitted several statements in support of his claim.  The Veteran's family and friends have consistently reported that the Veteran experienced symptoms of irritability, poor social skills, and significant stress, and each individual, including the Veteran, attributed these symptoms to the Veteran's experiences in service. 

During the June 2016 hearing, the Veteran asserted that he was exposed to combat while being stationed as an infantryman in Vietnam and that he began experiencing symptoms of PTSD, to include isolating himself from others, soon after returning from Vietnam.  With regards to the lack of notation in his military records regarding his exposure to combat, the Veteran contended that this was a clerical error. 

The postservice medical records, coupled with the assertions of the Veteran as well as his family and friends regarding the change in his behavior following his return from Vietnam, constitute new and material evidence because together they provide support for not only finding that the Veteran does have a mental health disorder but also that the disorder is connected to service.  As the evidence relates to an unestablished fact necessary to substantiate the Veteran's claim, the claim of service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is reopened. 

Left foot disorder other than a skin disorder

The above analysis regarding the finality of the March 2004 RO statement of the case also applies to the claim of entitlement to service connection for a left foot disorder other than a skin disorder, as this issue was part of the same appeal stream in which the PTSD claim was denied.  At that time, service connection for a bilateral foot disorder including degenerative arthritis and plantar fasciitis was denied.  Accordingly, as stated, this claim can only be reopened upon receipt of new and material evidence.  38 U.S.C.A. § 5108.  The Board notes that in the original September 2003 rating decision, the RO acknowledged a prior diagnosis of arthritis of the left foot, but found that there was no nexus between the arthritis and the Veteran's service. 

The evidence received since the March 2004 statement of the case consists of a July 2010 VA examination and statements submitted by the Veteran and his wife, as well as his testimony during the June 2016 hearing.  During the July 2010 VA examination, the Veteran denied any history of a left foot injury, but did endorse some pain in the bottom of both of his feet.  The examiner did not note any swelling, weakness, fatigability or incoordination, and remarked that the Veteran did not report any limitations due to his feet.  Motor strength of the left foot was rated as five out of five. The examiner did not provide a diagnosis regarding the Veteran's left foot pain, and instead diagnosed the Veteran with periodic skin hypertrophy on the plantar surface of the feet. 

The Veteran has stated that his left foot disorder is due to the severe conditions he subjected his feet to while he was in Vietnam.  He has detailed how his skin would peel off when he removed his socks after hiking for several hours.  He attributes his complaints regarding his left foot to these experiences while in Vietnam.  In an August 2010 statement, the Veteran's wife reiterated these complaints, and also mentioned that the Veteran's feet hurt every morning.  Similarly, during the June 2016 hearing, the Veteran asserted that his left foot has caused him intermittent pain since his experiences in Vietnam.  He also stated that the left foot skin disorder was essentially the same claim as his claim of service connection for a left foot disorder other than a skin disorder. 

The lay statements of the Veteran and his wife, coupled with his testimony during the July 2010 VA examination and the June 2016 hearing, constitute new and material evidence because it purports to show a connection between the Veteran's foot pain and his separate claim of service connection for a left foot skin disorder.  As the left foot skin disorder is still under appeal, there is a possibility that the left foot disorder other than the skin disorder may be substantiated.  Accordingly, the claim of service connection for a left foot disorder other than a skin disorder is reopened. 




Tinnitus

The Veteran contends that he was exposed to cannons and heavy artillery while in Vietnam and that his ears began ringing intermittently following his service.  He further contends that the ear ringing has continued to the present day.  VA may grant service connection for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred during service, or, if the injury or disease preexisted such service, a showing that the injury or disease was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

Notwithstanding the above, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran's service treatment records are negative for any complaints, treatment, or diagnoses related to tinnitus.  An April 1971 separation examination did not note any problems associated with ringing in the ears.  With that being said, the Veteran's military occupational specialty was a weapons infantry crewman, which certainly would have involved exposure to loud artillery fire. 

The Veteran was afforded a VA examination in connection with his tinnitus claim in October 2006.  He reported that he began experiencing ringing in the ears that varies in pitch around 1970, while he was still in service.  He also reported a long history of working in a factory and then as a barber following service, and that he was exposed to electric razors, trimmers and blow dryers while at work.  The examiner diagnosed the Veteran with bilateral recurrent tinnitus.  However, based on the fact that the Veteran had a history of non-military noise exposure and no documented complaints of tinnitus, the examiner opined that it was less likely than not that tinnitus was caused by or was otherwise attributable to noise exposure in military service. 

During the June 2016 hearing, the Veteran stated that his ears began ringing in service after a cannon he was standing near was fired.  He contended that he has experienced ringing in his ears ever since this incident. 

After a thorough review of the evidence of record, the Board concludes that service connection for tinnitus is warranted.  Although service treatment records do not contain any complaints, treatment, or diagnoses related to tinnitus, the Veteran is competent to establish the onset, continuity, and current presence of tinnitus solely on the basis of his own lay assertions.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding a Veteran competent to testify as to the ringing in his own ears). 
Acoustic trauma is consistent with the Veteran's service as an infantry crewman and is substantiated by his competent and credible statements of exposure to cannon fire while serving in Vietnam.  

With consideration of the benefit of the doubt, the Board finds that Veteran's tinnitus cannot be reasonably disassociated from his active military service, and therefore service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

The appeal to reopen a claim of service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is reopened; to this extent only, the appeal is granted.

The appeal to reopen a claim of service connection for a left foot disorder other than a skin disorder is reopened; to this extent only, the appeal is granted.

The appeal seeking entitlement to service connection for a left knee disorder is dismissed. 

The appeal seeking entitlement to service connection for a left shoulder disorder is dismissed. 

Service connection for tinnitus is granted. 


REMAND

Before the Board makes a determination as to the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, a left foot skin disorder, a left foot disorder other than skin disorder, a right shoulder disorder, and hypertension, further development of the record is necessary.  To begin, with regards to the acquired psychiatric disorder claim, the Veteran's post-service treatment records from both VA and private sources show multiple diagnoses for various psychiatric disorders, to include PTSD and major depressive disorder.  However, the examiner who administered the April 2011 addendum opinion determined that the Veteran did not have an acquired psychiatric disorder, based on the findings of the January 2011 VA examination.  In arriving at this determination, the April 2011 examiner relied on the January 2011 examiner's comments regarding the discrepancies in the Veteran's reported history of symptoms and mental health treatment.  Although the Board acknowledges that there are discrepancies in the Veteran's statements regarding his acquired psychiatric disorder during the pendency of the appeal, it finds that the January 2011 examination and April 2011 opinion are inadequate to decide the claim as the examiners who administered them did not fully take into consideration the Veteran's extensive history of diagnoses and treatments of an acquired psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  A new VA examination is necessary to first determine whether the Veteran is currently experiencing an acquired psychiatric disorder, and if so, whether that acquired psychiatric disorder was caused by or is otherwise attributable to service. 

As for the Veteran's hypertension claim, he has asserted that his hypertension is secondary to his acquired psychiatric disorder.  The Veteran has never been afforded an examination to evaluate his hypertension and provide an opinion as to whether it was proximately caused by his acquired psychiatric disorder.  It is therefore necessary for a VA examiner to review the Veteran's claims file and administer an examination in order to provide an opinion as to whether the Veteran's hypertension was caused by or is attributable to service, to include as secondary to an acquired psychiatric disorder.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding that VA has a duty to provide a veteran with a medical examination to substantiate his/her claim of service connection if they provide credible evidence of a disability that may be associated with service).  

The Veteran asserted during the June 2016 hearing that he injured his right shoulder prior to service and that it was not fully healed by the time he entered service.  Furthermore, he contended that he reinjured his right shoulder while training and that he has continued to experience symptoms of a right shoulder disorder ever since.  A review of the Veteran's service treatment records does not show that the Veteran reported a right shoulder injury upon entrance into service, nor does it show complaints, diagnoses, or treatment for a right shoulder injury during service.  Nevertheless, the Veteran has set forth clearly articulated testimony regarding the incurrence of a right shoulder disorder during service that has continued to this day.  He has never been afforded a VA examination to evaluate his right shoulder; thus, he must be scheduled for a VA examination for the purpose of providing an opinion as to the nature and etiology of his right shoulder disorder.  McLendon, 20 Vet. App. at 83. 

Finally, with regards to the Veteran's claims of entitlement to service connection for a left foot disorder, be it a skin condition or otherwise, the claims file lacks an opinion as to whether the Veteran's documented left foot pain and skin hypertrophy is related to service.  The Veteran was afforded a VA examination in August 2010 to evaluate his left foot, but the examiner did not offer an opinion as to the etiology of the condition.  He has stated on numerous occasions that his left foot disorders are attributable to his service in Vietnam and that he has continued to experience symptoms of pain and skin peeling ever since returning from Vietnam.  Therefore, he must be afforded a new VA examination in order to provide an opinion as to the nature and etiology of his left foot skin condition and any other left foot disorders he may have. 

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) letter addressing his reopened claims and take any necessary follow-up action to obtain reported relevant medical records, if any, pursuant to 38 C.F.R. § 3.159(c). 

Regardless of the Veteran's responses to said letter, obtain and associate with the claims file updated VA treatment records dating from May 2016. 

2.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination for the purpose of obtaining an opinion regarding the nature and etiology of the Veteran's acquired psychiatric disorder.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to any symptoms of his acquired psychiatric disorder.  All necessary special studies or tests including psychological testing and evaluation must be accomplished.

The examiner must first provide diagnoses for all psychiatric disorders found.  The examiner must integrate the previous psychiatric findings and diagnoses to obtain a true picture of the nature of the Veteran's psychiatric status.  The examiner is asked to specifically determine whether the Veteran has major depressive disorder and/or PTSD.  In evaluating the diagnoses for the Veteran's acquired psychiatric disorder, the examiner should consider the prior diagnoses of major depressive disorder and PTSD as reflected in the Veteran's treatment history with VA.  In addition, the examiner should consider Dr. N.W.'s November 2006 letter in which he endorsed a diagnoses of acute anxiety neurosis as well as Dr. M.R.'s April and May 2007 outpatient records in which he set forth diagnoses of major depression, moderate-severe and PTSD. 

If a diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether the reported stressors are sufficient to produce PTSD; and (2) whether there is a link between PTSD symptomatology and the in-service stressors found to be established by the record and found sufficient to produce PTSD.  

Then, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) any diagnosed disorder is related to the Veteran's active service.  In providing this opinion, the examiner must consider, and discuss as necessary, the lay statements contained within the claims file. 

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

3.  The Veteran should also be scheduled for a VA hypertension examination to determine whether he has hypertension and if so, whether it is related to service, to include as secondary to an acquired psychiatric disorder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests should be accomplished. 

The examiner is asked to first determine whether the Veteran has hypertension for VA purposes.  If so, the examiner must opine whether it is at least as likely as not (50 percent probability or greater) that hypertension began in service or is otherwise related to service.  

Next, the examiner must opine whether it is at least as likely as not (50 percent probability or greater) that hypertension is proximately due to, or aggravated by the acquired psychiatric disorder.  The examiner should note that the term "aggravated by" refers to a chronic or permanent worsening of the underlying condition, as contrasted to mere temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of disability.  If the opinion is that an acquired psychiatric disorder aggravated the hypertension, the examiner should specify, so far as possible, the degree of disability resulting from such aggravation. 

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

4.  The Veteran should further be scheduled for a VA orthopedic examination to evaluate the nature and etiology of his right shoulder and left foot orthopedic conditions. The electronic claims file and any other information deemed pertinent must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all opinions must be supported by a detailed rationale.

The examiner must first determine whether the Veteran currently experiences a right shoulder disorder and a left foot orthopedic disorder.  If so, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorders manifested in or are otherwise related to the Veteran's active service.  In providing such opinion, the examiner should consider, and discuss as necessary, the lay statements submitted by the Veteran and his wife as well as his testimony during the June 2016 hearing. 

5.  Finally, the Veteran should be scheduled for a VA skin examination to evaluate the nature and etiology of his left foot skin disorder.  The electronic claims file and any other information deemed pertinent must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed.

The examiner must first provide diagnoses for all skin disorders located in the area of the left foot.  Then, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) any diagnosed left foot skin disorder is related to the Veteran's active service.  In providing this opinion, the examiner must consider, and discuss as necessary, the lay statements contained within the claims file. 

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

6. After completing the above action, the AOJ must readjudicate the issues on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


